Appeal by the *507People from, an order of the Supreme Court, Queens County (Berke, J.), dated December 5, 1994, which granted the defendant’s motion to dismiss the indictment upon the ground that the evidence presented to the Grand Jury was legally insufficient.
Ordered that the order is reversed, on the law, the motion is denied, the indictment is reinstated, and the matter is remitted to the Supreme Court, Queens County, for further proceedings.
We reverse for reasons stated in People v Washington (228 AD2d 23 [decided herewith]). Rosenblatt, J. P., Pizzuto and Goldstein, JJ., concur.